*871OPINION.
Lansdon :
After a careful consideration of all the evidence adduced by the parties, we find that the salaries in question were authorized in January of the taxable year; that they were reasonable compensation for the services rendered by the several executives. Though not fully paid in the taxable year, they were liabilities for such year because the petitioner was on the accrual basis of accounting. The amounts disallowed by the respondent, in the total of $13,600, should be deducted from the petitioner’s gross income for the taxable year and- tax liability recomputed on the basis of the total. salaries authorized.

Judgment will be entered on 10 days1 notice, under Rule 50.